DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-20 are pending and are currently under consideration for patentability under 37 CFR 1.104. 
Election/Restrictions
Applicant election without traverse of Species 1, which discloses a system for visualization with direct visualization catheter having a control element with position switch drawn to Figure 1, 2, 3A and 3B corresponding to claims 1-20; in the reply filed on 03/01/2021 is acknowledged. 
Specification
Use of terms:
Pebax® or Vestamid® on page 17 section [0091]
MP35N®, Elgiloy®  on page 18, section [0094]
(e.g. Mylar®), poly(p-xylylene), Kevlar® on page 20 section [0099]
Kevlar® on page 21 section [0102]
(e.g. Mylar®), poly(p- xylylene), Kevlar® on page 27 section [0123] and Page 28 section [0126],
 which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 4 is objected to because of the following informalities: “…a biasing element configured apply a first force about the hinge; and a control element configured apply a second force about the hinge opposite the first force.” Examiner thinks it should read as “…a biasing element configured to apply a first force about the hinge; and a control element configured to apply a second force about the hinge opposite to the first force.” Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
- Adjustment mechanism as seen in claim 1 and claim 4 as claim limitations are recited in [0005], [0007] and [0020] as a hinge, a biasing element, and a control element.
-  Biasing element as seen in claim 4 and 9 as claim limitations are recited in [0099]; as biocompatible elastic material, spring steel alloys and polymers. 
- Control element as seen in claim 4 and 9 as claim limitations are recited in [00102] as actuation thread. 

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 16, 18 and 20 are rejected under 35 U.S.C. 103(a) as being anticipated by US 8709008 B2 Willis; N. Parker, et al; hereinafter “Willis”.

As to claim 1 Willis discloses a direct visualization catheter comprising: a handle; handle assembly 112 (column 15, Ln.58-60, Fig. 8B) a balloon; Imaging hood 12 (column 10, Ln.1, Fig.4A) an elongate shaft catheter shaft (column 3, Ln.1) fig.16 having a proximal end proximal end  (column 12, Ln.57-58) and a distal end opposite the proximal end distal end with its proximal end  (column 12, Ln.57-58), the proximal end coupled to the handle (Fig. 8B shows proximal end coupled to handle) the distal end coupled to the balloon (Fig. 8B shows distal end coupled to the balloon) and defining a longitudinal axis longitudinal axis  (column 12, Ln.54); and a camera assembly coupled to the distal electronic imagers (column 13, Ln. 2, Fig. 4A, element 52) end of the elongate shaft and disposed within the balloon, (Fig. 4A shows camera being disposed within imaging hood 12) the camera assembly including: a camera imaging element 52 (column 12, Ln.56, Fig. 4A, element 52); and an adjustment mechanism CCD or CMOS imager or optical fiber, attached at its distal end with its proximal end connected to deployment catheter 16 via a pivoting connection 54. (Column 12, Ln.56-58) for varying a configuration of the camera relative to the distal end of the elongate shaft between a delivery configuration and a deployed configuration, during intravascular delivery of deployment catheter 16 through the patient body, support member 50 can be positioned within channel or groove 60 with imaging hood 12 also in its low-profile configuration. During visualization, imaging hood 12 may be expanded into its deployed configuration and support member 50 may be deployed into its off-axis configuration for imaging the tissue adjacent to hood 12, as in FIG. 4A. Other configurations for support member 50 for off-axis visualization may be utilized, as desired. (Column 13, Ln14 – 22) the camera facing primarily in a radial direction in the delivery configuration and the camera facing primarily in an axial direction in the deployed configuration. During intravascular delivery of deployment catheter 16 through the patient body, support member 50 can be positioned within channel or groove 60 with imaging hood 12 also in its low-profile configuration. During visualization, imaging hood 12 may be expanded into its deployed configuration and support member 50 may be deployed into its off-axis configuration for imaging the tissue adjacent to hood 12, as in FIG. 4A. Other configurations for support member 50 for off-axis visualization may be utilized, as desired. (Column 13, Ln14-22) and viewing the tissue through the membrane(s) of the inflated balloon (column 1, Ln.37-40).
As to claim 2 Willis discloses the claimed invention discussed concerning claim 1, wherein in the delivery configuration, the camera does not extend radially beyond the elongate shaft, other configurations for support member 50 for off-axis visualization may be utilized, as desired (column 13, Ln21-22) and in the deployed configuration, the camera extends radially beyond the elongate shaft Other configurations for support member 50 for off-axis visualization may be utilized, as desired. (column13, Ln21 – 22) and during intravascular delivery of deployment catheter 16 through the patient body, support member 50 can be positioned within channel or groove 60 with imaging hood 12 also in its low-profile configuration(Column 13, Ln14 – 22). 
As to claim 16 Willis discloses a method for visualizing tissue within a body, the method comprising: inserting a catheter within the body present invention relates to methods and apparatus for intravascularly accessing regions within the body ( column 1, Ln.14-15), the catheter having a proximal end proximal end  (column 12, Ln.57-58) and a distal end opposite the proximal end distal end (column 12, Ln.57-58), the distal end defining a longitudinal axis longitudinal axis  (column 12, Ln.54); inflating a transparent balloon at the distal end of the catheter viewing the tissue through the membrane(s) of the inflated balloon (page 1, Ln.37-40); adjusting a configuration of a camera between a delivery configuration and a deployed during intravascular delivery of deployment catheter 16 through the patient body, support member 50 can be positioned within channel or groove 60 with imaging hood 12 also in its low-profile configuration. During visualization, imaging hood 12 may be expanded into its deployed configuration and support member 50 may be deployed into its off-axis configuration for imaging the tissue adjacent to hood 12, as in FIG. 4A. Other configurations for support member 50 for off-axis visualization may be utilized, as desired. (Column 13, Ln14 – 22) the camera facing primarily in a radial direction in the delivery configuration and the camera facing primarily in an axial direction in the deployed configuration, the camera connected to the distal end of the catheter and disposed within the transparent balloon; and contacting the tissue to be visualized with a portion of the inflated balloon during intravascular delivery of deployment catheter 16 through the patient body, support member 50 can be positioned within channel or groove 60 with imaging hood 12 also in its low-profile configuration. During visualization, imaging hood 12 may be expanded into its deployed configuration and support member 50 may be deployed into its off-axis configuration for imaging the tissue adjacent to hood 12, as in FIG. 4A. Other configurations for support member 50 for off-axis visualization may be utilized, as desired. (Column 13, Ln14-22) and viewing the tissue through the membrane(s) of the inflated balloon (column 1, Ln.37-40).
As to claim 18 Willis discloses the method of claim 16 wherein adjusting the configuration of the camera between the delivery configuration and the deployed configuration during intravascular delivery of deployment catheter 16 through the patient body, support member 50 can be positioned within channel or groove 60 with imaging hood 12 also in its low-profile configuration. During visualization, imaging hood 12 may be expanded into its deployed configuration and support member 50 may be deployed into its off-axis configuration for imaging the tissue adjacent to hood 12, as in FIG. 4A. Other configurations for support member 50 for off-axis visualization may be utilized, as desired. (Column 13, Ln14-22) and viewing the tissue through the membrane(s) of the inflated balloon (column 1, Ln.37-40) includes inflating an inflatable device disposed between the camera and the catheter inflatable balloons 76 (column 14, Ln.6) and Imaging hood 12 (column 10, Ln.1 Fig.4A).
As to claim 20 Willis discloses the claimed invention discussed concerning claim 16 wherein in the delivery configuration, the camera does not extend radially beyond the catheter, other configurations for support member 50 for off-axis visualization may be utilized, as desired (column 13, Ln21-22) and in the deployed configuration, the camera extends radially beyond the catheter other configurations for support member 50 for off-axis visualization may be utilized, as desired (column 13, Ln21-22) and during intravascular delivery of deployment catheter 16 through the patient body, support member 50 can be positioned within channel or groove 60 with imaging hood 12 also in its low-profile configuration. During visualization, imaging hood 12 may be expanded into its deployed configuration and support member 50 may be deployed into its off-axis configuration for imaging the tissue adjacent to hood 12, as in FIG. 4A. Other configurations for support member 50 for off-axis visualization may be utilized, as desired. (Column 13, Ln14-22) and viewing the tissue through the membrane(s) of the inflated balloon (column 1, Ln.37-40) and also Fig.4A illustrates movement of tip portion in a similar fashion.

    PNG
    media_image1.png
    381
    421
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patent US 8709008 B2 Willis; N. Parker, et al; hereinafter “Willis”
As to claim 3 Willis  discloses the claimed invention discussed concerning claim 1, and Willis  teaches wherein the elongate shaft has a diameter from 3.1 mm to 3.5 mm, central aperture 260 having a diameter of, e.g., 3 mm (column 21, Ln.58-59) the elongate shaft further including a lumen extending from the proximal end to the distal end, one or several lumens 56 through deployment catheter 16 for the passage of diagnostic and/or therapeutic tools therethrough (column 12, Ln 63-65) the lumen having a lumen diameter from 2.2 mm to 2.5 mm. central aperture 260 having a diameter of, e.g., 3 mm (column 21, Ln.58-59). 
MPEP 2144.05 II states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); MPEP § 2144.05 II.
 Since the central aperture have a diameter of 3mm, it is obvious for the shaft to have a diameter greater than 3mm, if one of ordinarily skilled person extrapolate the aperture in an imaginarily cylindrical shape to the tip of the shaft, the circular edge of the imaginary cylinder could fall outside of the shaft. Additionally change in shape and length of the catheter and lumens would be within a specific range as stated which makes it important for the intended use of the device. Therefore it would have been obvious to say that the shaft diameter and the lumen diameter falls within a predetermine range.
Claims 4-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patent US 8709008 B2 Willis; N. Parker et al; hereinafter “Willis” in view of Patent US 20110137117 A1 Jacobsen; Stephen C et al, hereinafter “Jacobsen ”.
	As to claim 4 Willis teaches the claimed invention discussed concerning claim 1 wherein the adjustment mechanism includes a hinge pivoting connection 54( column 12, Ln.58).
Willis is silent about the adjustment mechanism includes a hinge coupling the camera to the distal end of the elongate shaft, the hinge configured to permit the camera to move relative 
Jacobsen teaches about, a hinge, hinge 82 (page 4, [0053], Ln.2, Fig.7) coupling the camera to the distal end of the elongate shaft, the hinge configured to permit the camera to move relative to the distal end of the elongate shaft; a biasing element super-elastic material with embedded shape memory capability (page 4, [0053], Ln.1-4, Fig.7) and the miniaturized imaging device of claim 10, further comprising a shape memory alloy disposed within the deformable tip and adapted to move the deformable tip from an unbiased position to a biased position (page 6, claim 12) configured apply a first force super-elastic material with embedded shape memory capability (page 4, [0053], Ln.1-4, Fig.7) and the miniaturized imaging device of claim 10, further comprising a shape memory alloy disposed within the deformable tip and adapted to move the deformable tip from an unbiased position to a biased position (page 6, claim 12) about the hinge; and a second force about the hinge opposite the first force super-elastic material with embedded shape memory capability (page 4, [0053], Ln.1-4, Fig.7) and the miniaturized imaging device of claim 10, further comprising a shape memory alloy disposed within the deformable tip and adapted to move the deformable tip from an unbiased position to a biased position (page 6, claim 12) and tensioning wires 78 are attached to the hinge, and allows the SSID to be directed from a first direction aimed back along the longitudinal axis (page 4, [0053], Ln. 5-7)
Application of hinge with biasing element for the purpose of moving or deflecting imaging elements such as SSID located at the distal end of a medical device and the like is a method that is been applicable for making manipulation convenient and accessible for operators. Therefore Willis catheter to have biasing mechanism (super-elastic material with embedded shape memory capability) as taught by Jacobsen would result a pivotal movement of the visual element.
It would have been obvious before the effective filling date of the claimed invention to have a biasing element (super-elastic material with embedded shape memory capability) configured at a hinge that can be controlled the movement of an imaging element.
As to claim 5 Willis and Jacobsen teach the claimed invention discussed concerning claim 4.Willis is silent about the control element includes an actuation thread extending to the handle, the actuation thread coupled to the camera.
 Jacobsen teaches about the control element includes an actuation thread extending to the handle, the actuation thread coupled to the camera Tensioning wires 78 are attached to the hinge and allows the SSID to be directed …and …the tension wire is attached to the SSID 38 and extends back through the catheter to a proximal portion where it can be manipulated by a practitioner doing the imaging procedure (page 4, [0052-0053]).
Teaching of Jacobsen shows tensioning wire can extend to the handle side of the medical instrument where it gives manipulation access of the distal end camera to the practitioner and combining this technique to the teaching of Willis would result a similar medical device.
 It would have been obvious before the effective filling date of the claimed invention to have a tensioning wire attached to a distal end of a camera that can extend to the handle side of the medical instrument where it gives manipulation capability to the practitioner.
As to claim 6 Willis and Jacobsen teach the claimed invention discussed concerning claim 4 and Willis teaches wherein the control element includes an inflatable device disposed between inflatable balloons 76 (column 14, Ln.6) and Imaging hood 12 (column 10, Ln.1 Fig.4A) the inflatable device in fluid communication with a pressurized control lumen extending to the handle pressure through the fluid delivery lumen (column 3, Ln.48).
As to claim 7 Willis and Jacobsen teach the claimed invention discussed concerning claim 4. Willis is silent about the control element includes an electroactive element disposed between the distal end of the elongate shaft and the camera, the electroactive element in electrical communication with a plurality of control wires extending to the handle.
Jacobsen teaches about the control element includes an electroactive electro active elements between shaft and camera (refer to illustration below Fig. 7) disposed between the distal end of the elongate shaft and the camera, electro active elements between shaft and camera (refer to illustration below Fig. 7) the electroactive element in electrical communication with a plurality of control wires extending to the handle conductive wires 32 (page 4, [0051], Ln.19-20, Fig. 6). 
	
    PNG
    media_image2.png
    922
    520
    media_image2.png
    Greyscale

Teaching of Jacobsen shows electroactive elements that can be used between the shaft and camera tip to have bendable effect and also facilitate communication between conductive 
It would have been obvious before the effective filling date of the claimed invention to have electroactive elements or conductive wires connected to a camera where conductive wires can extend to the handle side of the medical instrument in order to create signal communication.
As to claim 8 Willis and Jacobsen teach the claimed invention discussed concerning claim 4 and Willis teaches an image processing device for at least one of: image storage, image display, and image analysis The processor 98 may also be in electrical communication with an image recorder and/or viewer 100 (column 15, ln.27-29).
Willis is silent about the hinge includes a plurality of electrical conductors configured to electrically connect the camera to the image processor
Jacobsen teaches about the hinge includes a plurality of electrical conductors configured to electrically connect the camera to the image processor electro active elements between shaft and camera (refer to illustration above Fig. 7) and conductive wires 32 (page 4, [0051], Ln.19-20, Fig. 6).
Teaching of Jacobsen shows the existence of conductive wires between the camera and the shaft and combining these electrical wires to Willis processor and configuring accordingly could result in image recording viewing and this is a practice well known.
It would have been obvious before the effective filling date of the claimed invention to have a configuration electrical wires connected between a camera and a processor to be processed and have an image output that can be recorded or viewed on a display device. 

As to claim 9 Willis teaches a system for direct visualization within a blood pool, the system comprising: an image processing device; the processor 98 may also be in electrical communication with an image recorder and/or viewer 100 (page15, ln.27-29) and a direct visualization catheter a visualization catheter (column 3. Ln. 39) electrically connected to the image processing device, the direct visualization catheter including: a handle; handle assembly 112 (column 15, Ln.58-60) a transparent balloon Imaging hood 12 (column 10, Ln.1 Fig.4A) an elongate shaft catheter shaft (column 3, Ln.1) having a proximal end proximal end  (column 12, Ln.57-58)and a distal end distal end (column 12, Ln.57-58 opposite the proximal end, the proximal end coupled to the handle (Fig. 8B shows proximal end coupled to handle), the distal end coupled to the balloon (Fig. 4A & 8B shows distal end coupled to the balloon) and defining a longitudinal axis, longitudinal axis  (column 12, Ln.54) the elongate shaft including a plurality of lumens extending from the proximal end to the distal end; one or several lumens 56 through deployment catheter 16 for the passage of diagnostic and/or therapeutic tools therethrough. (column 12, Ln 63-65) and a camera assembly coupled the distal end of the elongate shaft electronic imagers (column 13, Ln. 2) and disposed within the balloon, (Fig. 4A shows camera being disposed within imaging hood 12) the camera assembly including: a camera imaging element 52 (column 12, Ln.56); a hinge connecting the camera to the elongate shaft at the distal end of the elongate shaft; CCD or CMOS imager or optical fiber, attached at its distal end with its proximal end connected to deployment catheter 16 via a pivoting connection 54 (column 12, Ln.56-58) the camera facing primarily in a radial direction in the delivery configuration and the camera facing primarily in an axial direction in the deployed configuration CCD or CMOS imager or optical fiber, attached at its distal end with its proximal end connected to deployment catheter 16 via a pivoting connection 54 (column 12, Ln.56-58) and during intravascular delivery of deployment catheter 16 through the patient body, support member 50 can be positioned within channel or groove 60 with imaging hood 12 also in its low-profile configuration. During visualization, imaging hood 12 may be expanded into its deployed configuration and support member 50 may be deployed into its off-axis configuration for imaging the tissue adjacent to hood 12, as in FIG. 4A. Other configurations for support member 50 for off-axis visualization may be utilized, as desired. (Column 13, Ln14-22).
Willis is silent about a biasing element configured to apply a first force about the hinge; and a control element configured to apply a second force about the hinge opposite the first force to vary a configuration of the camera relative to the distal end of the elongate shaft
Jacobsen teaches about a biasing element super-elastic material with embedded shape memory capability (page 4, [0053], Ln.1-4, Fig.7) configured to apply a first force super-elastic material with embedded shape memory capability (page 4, [0053], Ln.1-4, Fig.7) and the miniaturized imaging device of claim 10, further comprising a shape memory alloy disposed within the deformable tip and adapted to move the deformable tip from an unbiased position to a biased position (page 6, claim 12)about the hinge; and a second force about the hinge opposite the first force to vary a configuration of the camera relative to the distal end of the elongate shaft super-elastic material with embedded shape memory capability (page 4, [0053], Ln.1-4, Fig.7) and the miniaturized imaging device of claim 10, further comprising a shape memory alloy disposed within the deformable tip and adapted to move the deformable tip from an unbiased position to a biased position (page 6, claim 12).
Willis catheter to have biasing mechanism as taught by Jacobsen would result a pivotal movement of the visual element.
It would have been obvious before the effective filling date of the claimed invention to have a biasing element configured at a hinge that can be controlled the movement of an imaging element.
 As to claim 10 Willis and Jacobsen teach the claimed invention discussed concerning claim 9 and Willis teaches wherein the control element includes: a plurality of lumens; one or several lumens 56 through deployment catheter 16 for the passage of diagnostic and/or therapeutic tools therethrough (column 12, Ln 63-65) and a position switch disposed within the handle, articulation controls 126 (column 15, Ln. 58-60, Fig.8B) 
Willis is silent about the control element includes: an actuation thread
Jacobsen teaches about the control element includes: an actuation thread tensioning wires 78 are attached to the hinge and allows the SSID to be directed …and …the tension wire is attached to the SSID 38 and extends back through the catheter to a proximal portion where it can be manipulated by a practitioner doing the imaging procedure (page 4, [0052-0053]) and another alternative for directability of the distal tip portion is to provide a micro-actuator (not shown) such as an element which expands or contracts upon application of an electrical current signal. Such an element can be substituted for the tension wire, for example (page 3, [0047]) and deployment of imaging hood 12 may be actuated by a hood deployment switch 120 located on the handle assembly 112 (column 15, Ln.58-65).
Combining the articulating thread of Willis with the tensioning wires and deployment switch of Jacobsen can have the same effect of steering the distal end of a camera which is a known technique that has been used and applied in the endoscope/ catheter industry for causing deflection and steer ability of distal end of a camera.
It would have been obvious before the effective filling date of the claimed invention to have a deployment switch attached to a tensioning wire that can create articulation motion for distal end portion of a camera.
As to claim 11 Willis and Jacobsen teach the claimed invention discussed concerning claim 9 and Willis teaches wherein the control element includes: an inflatable device disposed between the elongate shaft and the camera; inflatable balloons 76 (page 14, Ln.6) and Imaging hood 12 (column 10, Ln.1 Fig.4A) and a pressure regulating device, The fluid reservoir 114 and  pumping mechanism 116 (column 15, Ln.50-53) one of the plurality of lumens fluidly connecting the inflatable device and the pressure regulating device one or several lumens 56 through deployment catheter 16 for the passage of diagnostic and/or therapeutic tools therethrough (column 12, Ln 63-65) and for fluid flow from reservoir 96 until the tissue area has been displaced of blood to obtain a clear image. Once the image has been determined to be sufficiently clear, either visually by a practitioner or by computer, an image of the tissue may be captured automatically by recorder 100 and pump 92 may be automatically stopped or slowed by processor 98 to cease the fluid flow into the patient. Other variations for fluid delivery and image capture are, of course, possible and the aforementioned configuration is intended only to be illustrative and not limiting (column 15, Ln 34-45)
As to claim 13 Willis and Jacobsen teach the claimed invention discussed concerning claim 9 
Willis is silent about a plurality of electrical conductors configured to electrically connect the camera to electrical lines electrically connected to the image processing device for at least one of: image storage, image display, and image analysis 
Jacobsen teaches about a plurality of electrical conductors configured to electrically connect the camera to electrical lines electro active elements between shaft and camera (refer to illustration above Fig. 7) and conductive wires 32 (page 4, [0051], Ln.19-20, Fig. 6) electrically connected to the image processing device for at least one of: image storage, image display, and image analysis the processor 98 may also be in electrical communication with an image recorder and/or viewer 100 (page15, ln.27-29)
Teaching of Jacobsen shows electroactive elements that can be used between the shaft and camera tip to have bendable effect and also facilitate communication between conductive wires that transmit signal between the handle of medical device and distal end of the medical device.
It would have been obvious before the effective filling date of the claimed invention to have electroactive elements or conductive wires connected to a camera where conductive wires can extend to the handle side of the medical instrument in order to create signal communication.
As to claim 14 Willis and Jacobsen teach the claimed invention discussed concerning claim 9 and Willis teaches wherein in the delivery configuration, the camera does not extend other configurations for support member 50 for off-axis visualization may be utilized, as desired (column 13, Ln21-22) and in the deployed configuration, the camera extends radially beyond the elongate shaft other configurations for support member 50 for off-axis visualization may be utilized, as desired (column 13, Ln21-22) and during intravascular delivery of deployment catheter 16 through the patient body, support member 50 can be positioned within channel or groove 60 with imaging hood 12 also in its low-profile configuration. During visualization, imaging hood 12 may be expanded into its deployed configuration and support member 50 may be deployed into its off-axis configuration for imaging the tissue adjacent to hood 12, as in FIG. 4A. Other configurations for support member 50 for off-axis visualization may be utilized, as desired. (Column 13, Ln14-22) and viewing the tissue through the membrane(s) of the inflated balloon (column 1, Ln.37-40).
As to claim 15 Willis and Jacobsen teach the claimed invention discussed concerning claim 9  and Willis teaches wherein the elongate shaft has a diameter from 3.1 mm to 3.5 mm, central aperture 260 having a diameter of, e.g., 3 mm (column 21, Ln.58-59) the elongate shaft further including a lumen extending from the proximal end to the distal end, one or several lumens 56 through deployment catheter 16 for the passage of diagnostic and/or therapeutic tools therethrough (column 12, Ln 63-65) the lumen having a lumen diameter from 2.2 mm to 2.5 mm. central aperture 260 having a diameter of, e.g., 3 mm (column 21, Ln.58-59).
MPEP 2144.05 II states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); MPEP § 2144.05 II.
 Since the central aperture have a diameter of 3mm, it is obvious for the shaft to have a diameter greater than 3mm, if one of ordinarily skilled person extrapolate the aperture in an imaginarily cylindrical shape to the tip of the shaft the circular edge of the imaginary cylinder 
As to claim 17 Willis and Jacobsen teach the claimed invention discussed concerning claim 16, Willis is silent about the camera between the delivery configuration and the deployed configuration includes pulling an actuation thread connected to the camera to move the camera about a hinge connecting the camera to the catheter 
Jacobsen teaches about adjusting the configuration of the camera between the delivery configuration and the deployed configuration includes pulling an actuation thread tensioning wires 78 are attached to the hinge and allows the SSID to be directed …and …the tension wire is attached to the SSID 38 and extends back through the catheter to a proximal portion where it can be manipulated by a practitioner doing the imaging procedure (page 4, [0052-0053]) connected to the camera to move the camera about a hinge, hinge 82 (page 4, [0053], Ln.2, Fig.7) connecting the camera to the catheter  hinge is connected to a tube 84 defining an inner lumen 86 of the catheter 12 (page 4, [0053], Ln.4-5, Fig.7) and hinge connecting camera and catheter (refer to illustration above Fig. 7)
Combining the camera of Willis with the tensioning wires of Jacobsen can have the same effect of steering the distal end of a camera which is a known technique that has been used and applied in the endoscope/ catheter industry for causing deflection and steer ability of distal end of a camera.
It would have been obvious before the effective filling date of the claimed invention to have a hinge attached to a tensioning wire that can create articulation motion for distal end portion of a camera.
As to claim 19 Willis and Jacobsen teach the claimed invention discussed concerning claim 16. 
Willis is silent about the configuration of the camera between the delivery configuration and the deployed configuration includes varying a voltage applied to an electroactive material disposed between the camera and the catheter to move the camera about a hinge connecting the camera to the catheter.
Jacobsen teach about the configuration of the camera between the delivery configuration and the deployed configuration includes varying a voltage applied to an electroactive material electro active elements between shaft and camera (refer to illustration below Fig. 7) disposed between the camera and the catheter to move the camera about a hinge connecting the camera to the catheter hinge is connected to a tube 84 defining an inner lumen 86 of the catheter 12 (page 4, [0053], Ln.4-5, Fig.7) and hinge connecting camera and catheter (refer to illustration above Fig. 7)
Combining the articulating thread and deployment switch of Willis with the electro active elements of Jacobsen can have the same effect of steering the distal end of a camera which is a known technique that has been used and applied in the endoscope/ catheter industry for causing deflection and steer ability of distal end of a camera.
It would have been obvious before the effective filling date of the claimed invention to have a the electro active elements  that expands or contracts upon application of electric signal and connected to a hinge that can create articulation motion for distal end portion of a camera.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patent US 8709008 B2 Willis; N. Parker et al; hereinafter “Willis” in view of Patent US 20110137117 A1 Jacobsen; Stephen C et al, hereinafter “Jacobsen ” and further in view of patent US 20070161855 A1 Mikkaichi; Takayasu et al hereinafter “Mikkaichi”
As to claim 12 Willis and Jacobsen teach the claimed invention discussed concerning claim 9 and Willis teaches wherein the control element includes: a voltage regulating device; deployment switch 120 located on the handle (column 5, Ln. 4-6, Fig.8B) and articulation controls 126 (column 15, Ln. 58-60, Fig.8B) 
Willis is silent about an electroactive element disposed between the elongate shaft and the camera; and the control wires electrically connecting the electroactive element to the voltage regulating device. 
Jacobsen teaches about the control element includes: an electroactive element electro active elements between shaft and camera (refer to illustration below Fig. 7) disposed between the elongate shaft and the camera; electro active elements between shaft and camera (refer to illustration above Fig. 7) the control wires electrically connecting conductive wires 32 (page 4, [0051], Ln.19-20, Fig. 6) the electroactive element to the voltage regulating device. 
Willis and Jacobsen are silent about wires electrically connecting the electroactive element to the voltage regulating device. 
Mikkaichi teaches about wires electrically connecting the electroactive element to the voltage regulating device the cable 105 is led out from the proximal end 107, and the construction is such that an image can be obtained by connecting a connector 108 to the controller 24 (page 6, [0066], Figs. 1,19 & 20). 
Combination of Willis, Jacobsen and Mikkaichi create a device with electro active that can be controlled with an articulatable device or deployment switch that have the capacity to 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify and combine Willis, Jacobsen and Mikkaichi to have one of the many forms of electrically controlled hinge elements which are available in ultra-low voltage microelectromechanical systems [MEMS] or PZT and pizio transducers forms that can be connected electrically to a distal end portion of a camera to create articulating motion and also have a cable routed from image pick up device to voltage control such that  an image can be obtained by connecting to a controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CAREY MICHAEL can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TADIOS E MOLLA/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795